Third District Court of Appeal
                               State of Florida

                        Opinion filed August 25, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0664
                        Lower Tribunal No. 19-9341
                           ________________


                          Olaya Milian, et al.,
                                 Appellants,

                                     vs.

                         Adrian Garcia, et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Barbara
Areces, Judge.

     Dehghani Law P.A., and Aresh Alex Dehghani, for appellants.

     Thomas G. Sherman P.A., and Jonathan S. Trabitz, for appellees.


Before MILLER, GORDO and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Am. Bankers Life Assur. Co. of Fla. v. 2275 West Corp.,

905 So. 2d 189, 190 n.1 (Fla. 3d DCA 2005) (“[i]t was not until after motions

for summary judgment were argued that American Bankers recorded an

affidavit in which it represented that two letters attached to the affidavit

constituted a mortgage modification agreement”); id. at 192 (“The limitations

period provided in section 95.11(2)(c) does not affect the life of the lien or

extinguish the debt; it merely precludes an action to collect the debt after five

years. Section 95.281(1)(b), conversely, establishes an ultimate date when

the lien of the mortgage terminates and is no longer enforceable.”) (internal

citations and quotations omitted); Zlinkoff v. Von Aldenbruck, 765 So. 2d

840, 843 (Fla. 4th DCA 2000) (“section 95.281 clearly cuts off the time to

pursue a foreclosure action unless that time is properly extended in the

manner prescribed, that is, by a recorded extension agreement”); see also

Kay’s Custom Drapes, Inc. v. Garrote, 920 So. 2d 1168, 1171 (Fla. 3d DCA

2006) (noting that trial court may deny amendment where such amendment

would be futile as a matter of law).




                                       2